DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In paragraph 0218 of the instant specification, a solution of initiator in methanol is disclosed, but the composition of the solution, including the amount of methanol, is not disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘in terms of polymethyl methacrylate equiavalent’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean the claimed detectors are calibrated with polymethyl methacrylate. The phrases ‘on a maximum value of a peak’ and ‘on a maximum value of an absorption peak,’ and especially the term ‘maximum’ and the difference between a ‘maximum value’ and a ‘value,’ are indefinite as their meanings are unclear.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1 — 3, 6 — 8, 13 and 15 — 21 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Tsuboi et al (U.S. Patent Application Publication No. 2014/0018462 A1) in
view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 Al) and Kawahara et al
(U.S. Patent No. 6,686,405 B1).
With regard to Claims 1 and 20, Tsuboi et al disclose an ethylene — vinyl alcohol copolymer made by the same method as Example 4 of the instant specification, in terms of the amount of vinyl acetate and pressure of ethylene and temperature of polymerization and reactor temperature and polymerization rate of the ethylene — vinyl acetate copolymer (paragraph 0218); the claimed relationship (i) would therefore obtained following a heat treatment in a nitrogen atmosphere at 220 degrees Celsius for 50 hrs; Tsuboi et al do not disclose acetaldehyde, and Yoshimi et al teach ethylene — vinyl alcohol copolymer that is saponified ethylene — vinyl acetate (paragraph 0002), the ethylene — vinyl acetate having acetaldehyde in the amount of not more than 50 ppm (paragraph 0013) and 10 ppm in an example (paragraph 0115), for the purpose of obtaining excellent melt moldability and little discoloration (paragraph 0002). It therefore would have been obvious for one of ordinary skill in the art to provide for acetaldehyde in the amount of not more than 10 ppm in order to obtain excellent melt moldability and little discoloration as taught by Yoshimi et al. The claimed relationship (1) would therefore be obtained, following a heat treatment in a nitrogen atmosphere at 220 degrees Celsius for 50 hrs, as stated in paragraph 0060 of the instant specification. Yoshimi also fails to disclose 10 ppm or greater and 150 ppm or less of an alkali metal salt.
Kawahara et al ‘405 teach ethylene — vinyl alcohol (column 5, lines 41 - 45) comprising
an alkali metal salt of an organic acid in a content of 30 — 750 ppm (aliphatic carboxylate;
column 15, lines 19 — 34) for the purpose of obtaining ethylene — vinyl alcohol having excellent thermal stability (column 5, lines 42 — 49).
It therefore would have been obvious for one of ordinary skill in the art to provide for 30
— 750 ppm of an alkali metal salt of an organic acid in order to obtain excellent thermal stability
as taught by Kawahara et al ‘405. Although the disclosed range of amount is not identical to the
claimed range, the range overlaps the claimed range. It would have been obvious for one of
ordinary skill in the art to provide for any amount within the range, including those amounts that
overlap the claimed range. MPEP 2144.05.
With regard to Claim 2, the claimed molecular weight is therefore obtained.
With regard to Claims 3 and 19, the claimed content of acetaldehyde is therefore
obtained.
With regard to Claims 6 and 21, a second alkali metal salt is taught by Kawahara et al, in the same amount, because a plurality of alkali metal salts is taught (column 15, lines 17 — 28).
With regard to Claim 7, because a second alkali metal is taught, and a salt is taught,
inorganic particles are also taught. Although the range of content of particles is not identical to
the claimed range, the range overlaps the claimed range. It would have been obvious for one of
ordinary skill in the art to provide for any amount within the range, including those amounts that
overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, a polyolefin is disclosed by Tsuboi et al (paragraph 0165).
With regard to Claim 13, a film is disclosed by Tsuboi et al (paragraph 0092).
With regard to Claim 15, a multilayer structure is disclosed by Tsuboi et al (laminate;
paragraph 0168).
With regard to Claims 16 — 17, a blow — molded container is disclosed by Tsuboi et al
(bottle; paragraph 0178). However, the claimed aspects of ‘blow — molded’ and ‘thermoformed’
are directed to product — by — process limitations. Therefore, if the product in the claim is the
same as the prior art, the claim is unpatentable even though the prior art product was made by a
different process. MPEP 2113.
With regard to Claim 18, because a container is disclosed, a container that is capable of
containing fuel, therefore a fuel container, is disclosed.


7. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et al (U.S.
Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent
Application Publication No. 2002/0068806 A1) and Kawahara et al (U.S. Patent No. 6,686,405
B1) and further in view of Chou (U.S. Patent No. 5,286,575).
Tsuboi et al, Yoshimi and Kawahara et al disclose a copolymer as discussed above. A
polyamide is disclosed (paragraph 0165 of Tsuboi et al). Tsuboi et al, Yoshimi and Kawahara et
al fail to disclose a mass ratio of ethylene — vinyl alcohol that is 60/40 or greater and 95/5 or less.
Chou teaches a mixture of ethylene — vinyl alcohol and polyamide that is 65 — 90%
ethylene — vinyl alcohol by weight (column 6, lines 4 — 14) for the purpose of obtaining a
container that does not have breaks or discontinuities (column 7, lines 14 — 25).
It therefore would have been obvious for one of ordinary skill in the art to provide for 65
— 90%  ethylene — vinyl alcohol by weight in order to obtain a container that does not
have breaks or discontinuities as taught by Chou.


8. 	Claims 10 — 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et
al (U.S. Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent
Application Publication No. 2002/0068806 Al) and Kawahara et al (U.S. Patent No. 6,686,405
B1) and further in view of Bekele (U.S. Patent No. 2010/0196730 A1).
Tsuboi et al, Yoshimi and Kawahara et al teach a copolymer as discussed above. With
regard to Claim 10, Tsuboi et al, Yoshimi and Kawahara et al fail to disclose an ethylene — vinyl alcohol ‘A’ having an ethylene content of 10 mol% or greater and 50 mol% or less and an
ethylene — vinyl alcohol ‘F’ having an ethylene content of 30 mol or greater and 60 mol% or
less, and a value obtained by subtracting the ethylene content of the ethylene — vinyl alcohol
copolymer ‘A’ from the ethylene content of the ethylene — vinyl alcohol copolymer ‘F’ that is 8
mol% or greater and a mass ratio of the ethylene — vinyl alcohol copolymer ‘A’ to the ethylene — vinyl alcohol copolymer ‘F’ that is 60/40 or greater and 95/5 or less.
Bekele teaches a blend comprising 65 weight percent of ethylene — vinyl alcohol having
an ethylene content of 21 to 30 mol% and 35 weight percent of ethylene — vinyl alcohol having
an ethylene content of 41 to 50 mol% (paragraph 0048) for the purpose of obtaining a barrier for
a long period of time (paragraph 0072).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
blend comprising 65 weight percent of ethylene — vinyl alcohol having an ethylene content of 21 to 30 mol% and 35 weight percent of ethylene — vinyl alcohol having an ethylene content of 41 to 50 mol% in order to obtain a barrier for a long period of time as taught by Bekele.
Although the disclosed range of ethylene content is not identical to the claimed range, the
disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts
that overlap the claimed range. MPEP 2144.05.
With regard to Claim 11, a difference between a melting point of the ethylene — vinyl
alcohol ‘A’ and ethylene — vinyl alcohol ‘F’ is 18 degrees Celsius (EVOH #1 and EVOH #2;
paragraph 0074 of Bekele).


9. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et al (U.S.
Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent
Application Publication No. 2002/0068806 A1) and Kawahara et al (U.S. Patent No. 6,686,405
B1) and Bekele (U.S. Patent No. 2010/0196730 A1) and further in view of Ikeda et al (U.S.
Patent No. 7,811,646 B2).
Tsuboi et al, Yoshimi, Kawahara et al and Bekele disclose a copolymer as discussed
above. Tsuboi et al, Yoshimi, Kawahara et al and Bekele fail to disclose the claimed structural
unit.
Ikeda et al teach ethylene — vinyl alcohol having the claimed structural unit (column 4,
lines 5 — 20) for the purpose of obtaining superior barrier property, transparency and flexibility
(column 1, lines 7 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for the
claimed structural unit in order to obtain superior barrier property, transparency and flexibility
as taught by Ikeda et al.


10. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et al (U.S.
Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent
Application Publication No. 2002/0068806 A1) and Kawahara et al (U.S. Patent No. 6,686,405
B1) and further in view of Matsumoto et al (U.S. Patent No. 9,162,431 B2).
Tsuboi et al, Yoshimi and Kawahara et al disclose a copolymer as discussed above.
Tsuboi et al, Yoshimi and Kawahara et al fail to disclose a metal vapor – deposition layer.
Matsumoto et al teach a film comprising ethylene — vinyl alcohol having a metal vapor — deposition layer (aluminum; column 3, lines 47 — 67; column 4, lines 1 — 10) for the purpose of obtaining a wrapping film (column 1, lines 5 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
metal vapor — deposition layer in order to obtain a wrapping film as taught by Matsumoto et al.


11. 	Claims 1 — 3, 6 — 9, 13 and 15 — 21 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Ketels in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 Al) and Kawahara et al (U.S. Patent No. 6,686,405 B1) as evidenced  by Bettle et al (U.S. Patent No. 4,977,004).
With regard to Claims 1 and 20, Ketels discloses an ethylene — vinyl alcohol copolymer having a weight average molecular weight of 77,000 (77 kg/mol; Table 2.3; page 27) that is saponified ethylene — vinyl acetate  (page 21, lines 23 – 25), as determined by gel permeation chromatography using chromatograph connected to a differential refractive index detector and an ultraviolet absorbance detector having a wavelength of 254 nm calibrated using polystyrene (page 26, lines 2 – 11); because the weight average molecular weight is 77,000, the claimed Mb in relationship (i) would be determined by gel permeation chromatography using an ultraviolet and visible absorbance detector .at 220 nm calibrated using polymethyl methacrylate. Ketels does not disclose that the molecular weight Mb would remain unchanged following a heat treatment in a nitrogen atmosphere at 220 degrees Celsius for 50 hrs,  but Bettle et al disclose that the degradation temperature of ethylene — vinyl alcohol copolymer is greater than 220 degrees Celsius (450 degrees Fahrenheit; column 5, lines 4 – 5).  The molecular weight Mb would therefore remain unchanged following a heat treatment in a nitrogen atmosphere at 220 degrees Celsius for 50 hrs   
Ketels does not  disclose acetaldehyde, and Yoshimi et al teach ethylene — vinyl alcohol copolymer that is saponified ethylene — vinyl acetate (paragraph 0002), the ethylene — vinyl acetate having acetaldehyde in the amount of not more than 50 ppm (paragraph 0013) and 10 ppm in an example (paragraph 0115), for the purpose of obtaining excellent melt moldability and little discoloration (paragraph 0002). It therefore would have been obvious for one of ordinary skill in the art to provide for acetaldehyde in the amount of not more than 10 ppm in order to obtain excellent melt moldability and little discoloration as taught by Yoshimi et al. The claimed relationship (1) would therefore be obtained, following a heat treatment in a nitrogen atmosphere at 220 degrees Celsius for 50 hrs, as stated in paragraph 0060 of the instant specification. Yoshimi fails to disclose 10 ppm or greater and 150 ppm or less of an alkali metal salt.
Kawahara et al ‘405 teach ethylene — vinyl alcohol (column 5, lines 41 - 45) comprising
an alkali metal salt of an organic acid in a content of 30 — 750 ppm (aliphatic carboxylate;
column 15, lines 19 — 34) for the purpose of obtaining ethylene — vinyl alcohol having excellent thermal stability (column 5, lines 42 — 49).
It therefore would have been obvious for one of ordinary skill in the art to provide for 30
— 750 ppm of an alkali metal salt of an organic acid in order to obtain excellent thermal stability
as taught by Kawahara et al ‘405. Although the disclosed range of amount is not identical to the
claimed range, the range overlaps the claimed range. It would have been obvious for one of
ordinary skill in the art to provide for any amount within the range, including those amounts that
overlap the claimed range. MPEP 2144.05.
With regard to Claim 2, the claimed relationship is therefore obtained.
With regard to Claims 3 and 19, the claimed content of acetaldehyde is therefore
obtained.
With regard to Claims 6 and 21, a second alkali metal salt is taught by Kawahara et al, in the same amount, because a plurality of alkali metal salts is taught (column 15, lines 17 — 28).
With regard to Claim 7, because a second alkali metal is taught, and a salt is taught,
inorganic particles are also taught. Although the range of content of particles is not identical to
the claimed range, the range overlaps the claimed range. It would have been obvious for one of
ordinary skill in the art to provide for any amount within the range, including those amounts that
overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, a polyolefin is disclosed by Ketels (blends of polyethylene with EVOH copolymer; page 75, lines 4 – 6).
With regard to Claim 9, a polyamide that is nylon 6 in the amount of 40% by mass is disclosed by Ketels (Table 4.2; page 64)
With regard to Claim 13, a film is disclosed by Ketels (page 10, line 9).
With regard to Claim 15, a multilayer structure is disclosed by Ketels (film;
page 10, line 9).
With regard to Claims 16 — 17, a container is disclosed by Ketels (bottle; page 10, line 9). However, the claimed aspects of ‘blow — molded’ and ‘thermoformed’ are directed to product — by — process limitations. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a
different process. MPEP 2113.
With regard to Claim 18, because a container is disclosed, a container that is capable of
containing fuel, therefore a fuel container, is disclosed.
12. 	Claims 10 — 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ketels in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 Al) and Kawahara et al (U.S. Patent No. 6,686,405 B1) and further in view of Bekele (U.S. Patent No. 2010/0196730 A1).
Ketels, Yoshimi and Kawahara et al teach a copolymer as discussed above. With
regard to Claim 10, Ketels, Yoshimi and Kawahara et al fail to disclose an ethylene — vinyl
alcohol ‘A’ having an ethylene content of 10 mol% or greater and 50 mol% or less and an
ethylene — vinyl alcohol ‘F’ having an ethylene content of 30 mol% or greater and 60 mol% or
less, and a value obtained by subtracting the ethylene content of the ethylene — vinyl alcohol
copolymer ‘A’ from the ethylene content of the ethylene — vinyl alcohol copolymer ‘F’ that is 8
mol% or greater and a mass ratio of the ethylene — vinyl alcohol copolymer ‘A’ to the ethylene — vinyl alcohol copolymer ‘F’ that is 60/40 or greater and 95/5 or less.
Bekele teaches a blend comprising 65 weight percent of ethylene — vinyl alcohol having
an ethylene content of 21 to 30 mol% and 35 weight percent of ethylene — vinyl alcohol having
an ethylene content of 41 to 50 mol% (paragraph 0048) for the purpose of obtaining a barrier for
a long period of time (paragraph 0072).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
blend comprising 65 weight percent of ethylene — vinyl alcohol having an ethylene content of 21 to 30 mol% and 35 weight percent of ethylene — vinyl alcohol having an ethylene content of 41 to 50 mol% in order to obtain a barrier for a long period of time as taught by Bekele.
Although the disclosed range of ethylene content is not identical to the claimed range, the
disclosed range overlaps the claimed range. It would have been obvious for one of ordinary
skill in the art to provide for any amount within the disclosed range, including those amounts
that overlap the claimed range. MPEP 2144.05.
With regard to Claim 11, a difference between a melting point of the ethylene — vinyl
alcohol ‘A’ and ethylene — vinyl alcohol ‘F’ is 18 degrees Celsius (EVOH #1 and EVOH #2;
paragraph 0074 of Bekele).


13. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ketels in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) and Kawahara et al (U.S. Patent No. 6,686,405 B1) and Bekele (U.S. Patent No. 2010/0196730 A1) and further in view of Ikeda et al (U.S. Patent No. 7,811,646 B2).
Ketels, Yoshimi, Kawahara et al and Bekele disclose a copolymer as discussed
above. Ketels, Yoshimi, Kawahara et al and Bekele fail to disclose the claimed structural
unit.
Ikeda et al teach ethylene — vinyl alcohol having the claimed structural unit (column 4,
lines 5 — 20) for the purpose of obtaining superior barrier property, transparency and flexibility
(column 1, lines 7 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for the
claimed structural unit in order to obtain superior barrier property, transparency and flexibility
as taught by Ikeda et al.


14. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ketels in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) and Kawahara et al (U.S. Patent No. 6,686,405 B1) and further in view of Matsumoto et al (U.S. Patent No. 9,162,431 B2).
Ketels, Yoshimi and Kawahara et al disclose a copolymer as discussed above.
Ketels, Yoshimi and Kawahara et al fail to disclose a metal vapor – deposition layer.
Matsumoto et al teach a film comprising ethylene — vinyl alcohol having a metal vapor — deposition layer (aluminum; column 3, lines 47 — 67; column 4, lines 1 — 10) for the purpose of obtaining a wrapping film (column 1, lines 5 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
metal vapor — deposition layer in order to obtain a wrapping film as taught by Matsumoto et al.


ANSWERS TO APPLICANT’S ARGUMENTS
15.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated November 2, 2021, that methanol is used in Tsuboi et al in an amount nearly twice that of Example 4 of the instant specification.
However, the amount of methanol in Example 4 is not disclosed in the specification, because the amount used in the initiator solution is not disclosed.
Applicant also argues, on page 10, that even if the amount of methanol in the initiator solution of Example 4 is identical to the amount in the initiator solution of Tsuboi et al, the total amount of methanol used by Tsuboi et al is still more than in Example 4.
However, it is not clear that the amount of methanol in the initiator solution of Example 4 is identical to the amount in the initiator solution of Tsuboi et al.
16.	The declaration under 37 C.F.R. 1.132 filed November 2, 2021 is insufficient to overcome the rejections of  the previous Action.
It is argued in the declaration that methanol is used in Tsuboi et al in an amount nearly twice that of Example 4 of the instant specification.
However, the amount of methanol in Example 4 is not disclosed in the specification, because the amount used in the initiator solution is not disclosed.
It is also argued that even if the amount of methanol in the initiator solution of Example 4 is identical to the amount in the initiator solution of Tsuboi et al, the total amount of methanol used by Tsuboi et al is still more than in Example 4.
However, it is not clear that the amount of methanol in the initiator solution of Example 4 is identical to the amount in the initiator solution of Tsuboi et al.
It is also stated that in Example 4 the amount of initiator solution used was 3 kg, and that the amount of methanol was 22%.
However, the amount of 3 kg and the amount if 22% are not disclosed in the original specification. Furthermore, because the amount of initiator disclosed in Example 4 is 12.3 g, the amount of methanol in the initiator solution is necessarily more than 22%. Alternatively, there are other components of the initiator solution that have not been disclosed, therefore requiring undue experimentation for the use of the invention.



17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782